Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 02/04/2022, have been overcome by the applicant’s arguments and amendments. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Zwanenberg et al (NPL: Equivalence between the energy stable flux reconstruction and filtered discontinuous Galerkin schemes, 2016) teaches a method of Energy Stable Flux Reconstruction schemes can be interpreted as a Discontinuous Galerkin scheme in weak form where discontinuous edge flux is substituted for numerical edge flux correction.
Han et al (NPL: Meshless local Petrov-Galerkin (MLPG) approaches for solving nonlinear problems with large deformations and rotations, 2005) teaches the method of developing nonlinear formulation of the Meshless Local Petrov-Galerkin (MLPG) finite-volume mixed for the large deformation analysis of static and dynamic problems related to structure.
Wu etal (US 2012/0226482 A1) teaches numerical simulation of structural behaviors using a meshfree-enriched finite element method (ME-FEM). Each of the finite elements in the FEM model is enriched by at least one meshfree enriched (ME) node located within the element's domain. Each ME node has additional degrees-of- freedom for the element it belongs independent from those of the corner nodes. A displacement based first-order convex meshfree approximation is applied to the ME node.
Wang et al (NPL: A unifying lifting collocating penalty formulation including the discontinuous Galerkin, spectral volume/difference methods for conservation laws on mixed grids, 2009) teaches different correction functions on page 8164 and the penalty correction on page 8182.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8 and 9: “a simulating step for according to a sequence of loads in chronological order, performing the step of constructing a trial function and a test function, the step of developing a Galerkin weak form, the step of generating and solving a system of algebraic equations, and the step of calculating structural deformation and stress under each load successively, to obtain the deformation and stress of each position in the structure; and determining, according to a certain criterion, whether there is a crack between neighboring subdomains in the structure, to simulate rupture and fragmentation of the structure under the effect of the sequence of loads in chronological order”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Claims 1, 3-9, 11-15 and 17-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148